     Case 2:19-cv-00015-WHA-CSC Document 1 Filed 01/04/19 Page 1 of 5




                                     11" er N r!,
                     IN THE UNITEID STAttSbISTILICT COURT FOR
                         THE MEDDLE DISTRICT OF ALABAMA
                                IGI9 JAN'    -14 A        lo:
                                                   21
                                                            Ts! r(
                    "9"xsitilO7.7
Full name and prison name of
                                                  i'.'101` AL_
Plaintiff(s)

v.                                                    CIVIL ACTION N            10-C1V-     15- IN ffil
                                                      (To be supplied by Clerk ofU.S. District
        c&P-ŸdAiS"                                     Court)
OFF -ceie geoaes
OfFscere Xes-A
otric-xcEte S'reeer6-#2
          c crc,/PL.
Name ofperson(s) who violated your
constitutional rights.(List.the names
of all the person.)


        PREVIOUS LAWSUITS
        A.   Have you begun other lawsuits in state or federal court dealing with the same or
             similar facts involved in this action? YES El No Er-

        B.     Have you begun other lawsuits in stiVa federal court relating to your
               irnprisonment?   YESEl         NO

        C      If your answer to A or B is yes, describe each lawsuitin the space below. (Ifthere
               is more than one lawsuit, describe the additional lawsuits on another piece ofpaper,
               using the same outline.)

               1.     Parties to this previous lawsuit:

                      Plaintiff(s)




                      Defendant(s)



               2.     ,Court(if federal court, name the district;,if state court, name the county)
                       Case 2:19-cv-00015-WHA-CSC Document 1 Filed 01/04/19 Page 2 of 5



                                3.     Docket number

                                4.     Name ofjudge to whom case was assigned


                                5.     Disposition(for example: was the case dismissed? Was it appealed? Is it still
                                       pending ?)

                                6.     Approximate date of filing lawsuit

                                7.     Approximate date of disposition

                 II.      PLACE OF PRESENT CONFINEMENT

                          4.1                            C xi                 9Z              2.-7-1/

                          PLACE OR INSTITUTION WHERE INCIDENT OCCURRED                        //14'C/e C. T.



                 DI.      NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
                          CONSTITUTIONAL RIGHTS.

                                NAME                                        ' ADDRESS

                 1.       _.-C -77- Ch-- 0.
                                          ,14
                                            .r                            - Aidoc/      .
                                                                                  2 C-.0"

                 2.       aC
                           it_sz-CZW de.e-oo/25
                                              / 7-                       . 45111
                                                                               1 .0C           C,       -.-

                 3.       OF/crceg ,e .47;$        "6                         ziZZoC          C.F.

                 4.       OFiL":""rce-
                                     X S7
                                        2--667e
                                              .R.,                       ilii/Zoa C,F,
                                                                                     -

                 5:       I.b.0. C — 5-7 - /'9Z

                 6.

                          THE DATE UPON WHICH SAID VIOLATION OCCURRED                     #--/e-/9`
                 V.       STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
                          THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

                          GROUND ONE:        ---•--/        AZ.S0 VCAV-Z-e-1PctizTudr/e/za7)4US/74‘,/

                          "S-2;7e7:-            "oFRe-7-sa../                               eiec

Covg7"           7Z
                  ;c/Ai                                oF /f/6"        /•7                                             alr-rc.9

4164
   - 6-                                           ti,t/A76---ce-s_S/9XY/524-4 -601,467-64),I,
                                                                                            AiZtl_z-A444-cr.ro.t)oreard:

       /
44/6avA1 04
          ,'Ale3g^-
                  , --C /1 c.-WiZ/Cgoet
                         ,97                                     LA1C.9/16-7=. fL2. 7176.- koce usc                      614s

 AATA ,(.7c-CeSS,9/z yAriT                    Pa7s0A)                                       Z.27.tic: A:4 CA'/f/ifeco^
                                                                                   c.....7.12                        , 45-

 Co v•te7- Ajci//
                141           677-/              /c9•C
                                                     , ar                                 4) r?A.1 orir_tc6,e iee".$17"ezy
                                                                                      w/76-

                                                                                       M~c                                   4441
   -0rla ne--775actiele eiles-t1
14-?
                       LIE Ac          -DoGJA-1 0.t.)            FLooX/               &JARS ,9z2em,y             ee,   6-
                    Case 2:19-cv-00015-WHA-CSC Document 1 Filed 01/04/19 Page 3 of 5




                 STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best you can the
                 time, place and mannet and person involved.)

                 ieCS7-
                     se        71(./4 eir,i/c opacceS.
                      -2-,t)e6 )                                                             ove-,0F6-6
                      ce-o //SA:3c//38SCer://a-re,                              ,4,427e/cg_Sue_cessru
                                                                                      -
                 Cxe>-                         i444. CufFesA         /4-7-Sci/6-44 -71..yeS
                 -"A-7727sizr/171
                                6-,4b S/742e/G1.6.-AicAJWate--zAj/9,606--6--Zz-AJ6-P
                                                                                   osztrat),,
                 82-acti"1 ✓ ZIPPN4 zoe                    3e4iC577/Cza!_2-060
                 GROUND TWO:041 0/0,_z-                    e9ssmiL76-= Bk-c-c-ZCZe-moiJs/ Apt
                          OF&ce-te                                              SuPt-gii-rsog
                          (z-eioA4r7;7acc7172-                       oelz             Afa 4)6-62
                 suptbefittetiallte
                                -   :19,0 ,4,4                Zyz,/c,7j."-
                                                                         ,6:    ---Root-- fy
                                                                           - so24.
                          cf7.;44.)A/W cu,.97g2 orr
                       7277
                               i2Otb,              7.
                                                    ;
                                                    --"Alece-d 7.7=7_,7kt-         goeifrer
                 cf-LC 0Co tz. ct.izZ7/007-               PL,Ic6                 Calb-c,e/rj
                 it/oT.ee3-ZEsc~~ /Vous-17,-4--og SEG-.(IAarAeocepc,46.5*0/2- goezs
                 ieecii)s /9-a_                   --14,76's r-forrao--14,,icuFF 601/B6GRE1-r5
                 eitiaMtenaffikEE: Cat                      °A1c-6- 66,x oF x-/e;.4 CAtfrie-
                 76--
                    /e
                     - -Yofr->e-ieez> /4-fe-7     5 acr-S-6--.77e6 oAJ v                     _17
                         As:              aFF-4.•7ce-,-.e• e-e- /8 ,57,-e-cic,2   -r,%)
                 sisiaileitgliNtarrECES:SG-7,-ct6-
                                                 ,,
                                                  ,,,fa./_c/ Fjeicie->"76 "46".r_"/ 1-fy,ez-65
                 SAI0oZ)>&---,e,                        Š-Thuc/4--fe-SE-ve-,e,f Aid egt--'5••=faS".2-.•1
                 77,14--/C;966---r&rr.c.7       7e-
                                                  riek)57:cZet-,0.t)C,F pur4-5 41707,,) c.)P-7       ,Z
                 gIee/c./2,
                          ,f6 set/6/2,4aszi...fe-
                                                s-       z7re-->c,;c6-- /7z-so(ZeF sze-
                                                                                      ) "is/1
                                                                                           77&-y
                  weve:                             Sa7;                          /YE          e
                                     cg..„         s-7,;767-b -    I,6    wra -7,-7/26 gi .Ai,tty
                              Ade-A.4415-,ec-                    /7-. 0FF-7-7c ...c7;?6-
                                                .OFF.r-cee &zoo/25                   - C/6-2
                                              /cLg    ,fsce y        /ge-ibc-A        "  .02 6.
7Arif 7:9-/Ce7
                       9T:te---,tiT :27 //76---Al #47.57C-
                 /ie-c.,                                          oFic_z-ce-g                  7,;"e6--

                                    44*.     yc,- 447,e                                      z-zb A-,6--
        cZe/-10          r_                     ,7_               A/07"                         oc/7/-(K
CEZI                                               Coil„
  Case 2:19-cv-00015-WHA-CSC Document 1 Filed 01/04/19 Page 4 of 5



VI.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
      MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

             "                             Cooe        7c7            "f    E 7,71c—5th4
      415Ai.zLL                            _Vino Z.4 7r-o.t)OP /4 g-r6-1/73" Apub          e---
       1,6C or ercess
                    - _rre /510v                   UNA/6/7.6.55Ate Y42ce"GA)&V




                                                    5/01?,,Y44,1      54/          2278V/
                                                 Signature ofPlaintf s


      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on        V//7
                           (Date)


                                                 06410,    24Z4 44/444,6   . 1
                                                                             fZ07
                                                                                67W
                                                 Signature of plaintiff(s)




                  )041.4.,€„/                i


  'MY COMMISSION EXPIRES DECEMBER 8,2020
Case 2:19-cv-00015-WHA-CSC Document 1 Filed 01/04/19 Page 5 of 5




                                                                   1,5AWAOc.)A)X/
                                                                                                                                8VAIINGKAM AL '35.).
                                                                   i-7,C#23789/ CAP 96
                                                                                                                                   ..74-tIN,f,'.1i 2019 PH1 L
                                                                   4,), 2)Q&JAA-5.0") C642.,Z;                                                                  fOEEVER
                                                                   /66 („JA             Z4A1
                                                                   865SeW6-47/ 12 35023
                                                                                I-his correspondence is forwarcleo
                                                                        from an A(abama State Prison. The content:
                                                                        have not been evaluated; and the Alabama             Orrx.cc OF TIE cZe-eA?
                                                                         )epaitment of Corrections is not responsible
                                                                        for the substance or contentofthe enclosed                  SWis bzsigiz-c7-Cove/
                                                                                                                              sixDUE Durescr oF Amel....24
                                                                         vmmunication."
                                                                                                                             04/6" C#veaS7iee Svx,
                                                                                                                                    cyfferiefY; /72 ,76(ay— '10/eg
                                                                                                               36i04-40180                                      iipii .1110.11.11
                                                                   LEGAL
